ELECTRONIC RECORD




COA # 14-14-00733-CR                                 OFFENSE: Aggravated Robbery


STYLE: Keith Dwayne Jones v The State of Texas       COUNTY: Harris

                                                                        th
COA DISPOSITION: Affirmed                            TRIAL COURT: 228™ District Court


DATE: July 16. 2015   Publish: No                    TC CASE #:1329499




                                IN THE COURT OF CRIMINAL APPEALS




STYLE: Keith Dwayne Jones v The State of Texas

CCA#

         APPELLANT*^                  Petition   CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:              DATE:

                                                 JUDGE:


DATE:      /p/D7!fi1>iJ-'                        SIGNED:                      PC:


JUDGE:       T<k U*A^&>^~-                       PUBLISH:                     DNP:




                                                                                     MOTION FOR


                                                         FOR REHEARING IN CCA IS:


                                                      JUDGE:

                                                                             ELECTRONIC RECORD